11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                  JUDGMENT

C&G Sporting Goods, LLC,                    * From the 266th District
                                              Court of Erath County,
                                              Trial Court No. CV31895.

Vs. No. 11-14-00018-CV                     * September 4, 2014

Texas Workforce Commission                 * Per Curiam Memorandum Opinion
and James Brown,                             (Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)

    This court has considered C&G Sporting Goods, LLC’s unopposed motion
for voluntary dismissal of this appeal and concludes that the motion should be
granted.   Therefore, in accordance with this court’s opinion, the appeal is
dismissed. The costs incurred by reason of this appeal are taxed against C&G
Sporting Goods, LLC.